Christianson, Oh. J.
(concurring). I concur in the opinion prepared by Mr. Justice Grace.
I believe that Judge Cooley had authority to hear and determine the application to vacate the default. See § 7941, Comp. Laws 1913; Gould v. Duluth & D. Elevator Co. 3 N. D. 96, 54 N. W. 316; Bruegger v. Cartier, 20 N. D. 72, 126 N. W. 491.
I also believe that there was a sufficient showing to justify the trial court in vacating the default. In fact, a stronger ease of excusable neglect was presented in this case than that shown in Westbrook v. *107Rice, 28 N. D. 324, 148 N. W. 827, wherein this court reversed the trial court’s order refusing to vacate a default judgment.
Considerable argument has been advanced pro and con as to whether there was a sufficient affidavit of merits in this ease. The respondent has called attention to the fact that there had been duly interposed an answer setting forth a good defense,"which answer was duly verified, by attorney, in form and manner as required by law; that the case was at issue upon the complaint and such answer. Attention is further called to the affidavit of respondent’s counsel, submitted in support of the application to vacate the default, wherein it is stated that such attorney “knows that the said defendant has a good defense to said action, in his opinion.” It becomes unnecessary to determine whether there was or was not a sufficient affidavit of merits. In the opinion prepared by Mr. Justice Grace, it is held that an affidavit of merits is not required in a case where a verified answer setting forth a good defense has been interposed prior to the default. This holding is in harmony with, and directly supported by, the decision of this court in Harris v. Hessin, 32 N. D. 25, 151 N. W. 41. I believe that the rule announced in Harris v. Hessin, should be adhered to regardless of what views I or other members of the court might have entertained if the question had been an original one in this jurisdiction. For it is important for the proper and expeditious conduct of judicial business that the rules of practice and procedure should be stable; and the rule of stare decisis is especially applicable to decisions on matters of practice and procedure. Horton v. Wright, B. & S. Co. 43 N. D. 114, 174 N. W. 67.